UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7684



DAVID S. COUSINS,

                                             Plaintiff - Appellant,

          versus

NORTH CAROLINA DEPARTMENT OF CORRECTIONS;
LIEUTENANT MURRAY; SERGEANT TUCK; SERGEANT
BASKET; OFFICER WILDER; OFFICER DUKE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-93-761-5-H)

Submitted:   March 5, 1996                 Decided:   March 29, 1996

Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


David S. Cousins, Appellant Pro Se. William McBlief, NORTH CARO-
LINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Cousins v. North
Carolina Dep't of Corrections, No. CA-93-761-5-H (E.D.N.C. Oct. 16,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process. The motion
for appointment of counsel is denied.




                                                          AFFIRMED




                                2